Exhibit 10.2

TRITON DISTRIBUTION SYSTEMS, INC/NAITAS
MARKETING and DISTRIBUTION AGREEMENT

2/23/06

1.                 SERVICES

A.             Triton Distribution Systems, Inc. (“TDS”), a Nevada corporation
with its principal place of business at One Harbor Drive #300, Sausalito,
California 94965, USA, and the National Association of Independent Travel Agents
(“NAITAS”), a Filipino travel association located at 2F-Rm. 201 KIMVI Bldg.,
1191 Marla Orosa St., Ermita Manila desire to enter into a Marketing and
Distribution Agreement for the purpose of distributing TDS’s travel products,
including Philippine Airlines and Cebu Pacific air tickets via the NAITAS
subscriber network in the Philippines, Asia, the United States and elsewhere.
TDS will open and operate an Operations/Data Center/Sales Office in Manila
staffed with TDS employees hired locally. The Manila office staff will
eventually total forty to fifty including Engineering, Operations, Sales and
Marketing, Customer Service, Training and Administrative personnel.

B.               NAITAS agrees to formally endorse and promote the TDS system to
at least 60% of its member subscribers in the Philippines and elsewhere within
thirty days of the finalization of this contract. NAITAS shall promote TDS to
its members via direct mail in the form of an official letter signed by the
Chairman and President of NAITAS directing member agencies to adopt the NAITAS
private label reservation system. TDS reserves the right to review the initial
endorsement letter before distribution. In addition, NAITAS shall promote the
new system via fax, radio, television, industry publications, general magazines
and newspapers. NAITAS shall provide copies to TDS of all letters, faxes, video
tapes, articles, press releases, photographs, audio tapes, etc. as they become
available. NAITAS will exert considerable influence upon the Travel Cooperative
of the Philippines (TCP) to switch to the NAITAS private label system as soon as
possible. NAITAS will also use its “best efforts” to influence Philippine
Airlines and Cebu Pacific to allow TDS access (Direct Connect) to the Philippine
Airlines and Cebu Pacific databases.

C                  Pursuant to the terms and conditions of this Agreement, TDS
or its designated affiliate wilt provide to NAITAS the Products specified on the
attached Products/Services Designator, which shall include a license to use any
Software provided hereunder. TDS owns or properly licenses each of the TDS
Products and is authorized to distribute the Services to NAITAS member
subscribers. These products will be private labeled (NAITAS) for use by NAITAS
members.

D.              TDS will provide NAITAS Subscribers access to the
Products/Services via the public Internet. From February 25, 2006 to
February 24, 2007, TDS Products/Services will be provided free of charge to any
NAITAS member that signs a subscriber agreement with TDS. TDS shall have sole
responsibility for any interface between the TDS software application and the
Services.

E.                End Users will be allowed to access the Products/Services only
via their use of TDS software applications.

2.                 DEFINITIONS

A.             “Booking” means an active booking or a ticketed passive booking
for the services of an air, car, hotel, cruise or tour vendor that participates
in the Services, less cancellations thereof, which (i) is made by TDS or a End
User directly via the Services or TDS; (ii) results in a fee payable directly or
indirectly by the vendor to eLong; and (iii) is not speculative, fictitious, or
made solely for the purpose of achieving productivity-based booking objectives.

 

/s/ Angel Bognot

 

/s/ Robert Lim Joseph

 

 

1


--------------------------------------------------------------------------------




 

B.               “Documentation” means all manuals, operating procedures,
instructions, guidelines, and other materials provided by TDS to NAITAS
subscribers, including electronic formats.

C.               “Reservation Expert” means the Internet-based “front-end”
software applications developed and maintained by TDS that integrate GDS
Services and allow End Users to access the data and information contained within
the Services in order to make travel-related bookings.

D.              “End User” means a travel agency or an individual consumer that
has entered into an End-User License Agreement with TDS to utilize the Triton
Distribution System or that is a user of an Internet website that is linked to
TDS for the purpose of accessing travel reservation services.

E.                “System” means a system of computer hardware, software
utilizing the Internet, used to distribute its Services by routing messages and
data between the Nodes and the TDS Datacenter.

F.                “Subscriber” means any travel agent or other person that has
entered into a subscriber agreement with TDS to gain access to the
Products/Services.

G.               “Transaction” means one or more messages accessing the Services
that are transmitted by TDS or by an End User via the TDS System.

H.              “Interface software” means any forms, message formats, and
applications which perform transactions between NAITAS Subscribers and TDS.

3.                 TERM

This Agreement will commence on February 25, 2006 (“Contract Effective Date”)
and will expire November 30, 2009; TDS and NAITAS agree to renew this Agreement
for an additional 36-month period at terms mutually agreed to.

4.                 USE OF PRODUCTS/SERVICES

A.              TDS will provide to NAITAS member subscribers the proprietary
products listed in Attachment A.

B.               TDS has no ownership, right, or title in or to any travel
vendor products, and may not remove identifying marks from the vendor products
or subject same to any lien or encumbrance. TDS will utilize the travel vendor
products strictly in accordance with the Documentation.

C.               End Users may access the Services only through their use of the
TDS System. All End Users are solely the customers of TDS.

D.              NAITAS is expressly prohibited from soliciting or selling any
TDS services to any TDS customer.

5.                 FINANCIAL MATTERS

A.             TDS will remit to NAITAS a monthly stipend of PHP 300,000 on the
twelfth day of each month of the thirty-six month term of the contract. When
NAITAS has issued the initial, official TDS endorsement letters to at least 60%
of its members, TDS will accelerate four months of the PHP 300,000 stipend in
one lump sum payment. The regular monthly payments will resume on the twelfth
day of fifth month following the accelerated lump-sum payment. For example: If
NAITAS provides documentation that it has issued the letter to at least 60% of
its member on March 20, 2006, then the April 12, 2006 payment will be
accelerated to PHP 1,200,000 and the regular payment of PHP 300,000 will resume
on August 12, 2006. Of the PHP 300,000 stipend, one third, or PHP 100,000 shall
be transferred monthly to TCP in exchange for its assistance. This monthly
transfer shall continue until such time as TCP signs a separate agreement with
TDS.

2


--------------------------------------------------------------------------------




 

6.                 THIRD PARTY PRODUCTS

TDS has no liability whatsoever with respect to any product that is not provided
by TDS (“Third Party Product”) and is used by TDS in conjunction with the TDS
Products/Services.

7.                 WARRANTIES

A.             TDS represents and warrants that: (i) it is the owner or
authorized licensee of the Services; (ii) it has the right to provide the
Services to designated subscribers; and (iii) it shall use commercially
reasonable efforts to maintain the availability of the Services.

B.               This warranty shall be null and void if Subscriber (i) fails to
use the Services in accordance with the documentation and this Agreement;
(ii) fails to use required Updates; or (iii) makes any unauthorized change to
the Services. Furthermore, TDS shall have no liability to Subscriber whatsoever
if Subscriber’s use of a Third Party Product proximately causes the failure of
performance under Article 10.A

C.               TDS (i) MAKES NO OTHER WARRANTY WITH RESPECT TO THE SERVICES OR
ANY PRODUCTS OR SERVICES PROVIDED BY TDS; (ii) MAKES NO WARRANTY WHATSOEVER WITH
RESPECT TO THIRD PARTY PRODUCTS; AND (iii) EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

D.              Subject to Article 8.B, in the event of a claim by a third party
against TDS due solely to an alleged breach of a warranty set forth in
Article 8.A(i) or 8.A(ii), Subscriber will defend GRS and hold TDS harmless
against such claim; provided that (i) TDS notifies Subscriber of such claim
within 30 days after it becomes aware of the claim; (ii) Subscriber controls the
defense and any settlement of such claim; and (iii) TDS cooperates in
Subscriber’s defense of the claim. The remedies available under this Article 8
are exclusive of any other remedy provided for in this Agreement or any other
remedy, now or hereafter existing at law, in equity, by statute or otherwise for
breach of Article 8.A.

E.                TDS represents and warrants that no written or oral
representation or warranty made or information furnished by TDS to NAITAS
contains any untrue statement of material fact.

8.                 LIMITATION OF LIABILITY

Except for the specific remedies provided for in Articles 8 and 11 of this
Agreement, TDS shall not be liable to NAITAS under contract law or in tort for
(and NAITAS hereby waives and releases TDS, its officers, directors, employees,
agents, successors and assigns from) all obligations, liabilities, rights,
claims, damages and remedies of TDS, arising by law or otherwise, due to any
defects, errors, malfunctions, performance, failure to perform, use of the
Services (or any part thereof), interruptions of Services, or acts of TDS’s
agents or subcontractors. Further, without limiting the generality of the
foregoing, eLong shall not in any case be liable for lost business, lost
revenue, lost profits, lost data, lost savings or any economic loss or damage of
any kind or nature, including any other direct, indirect, incidental, special or
consequential damages.

9.                 TERMINATION FOR CAUSE

A.             if either party (the “Defaulting Party”) falls to perform or
observe any of its material obligations hereunder, and such failure continues
for a period of 30 business days after written notice (except in any
circumstance where a cure is impossible in which case there shall be no cure
period) from the other party (the “Insecure Party”), then the Insecure Party may
immediately terminate this Agreement. If NAITAS is the Defaulting Party
hereunder, then, without prejudice to any other rights or remedies of TDS,
including the right to recover liquidated damages, all or any of the rights of
eLong under this Agreement may, at the option of TDS, be terminated, reduced or
restricted.

3


--------------------------------------------------------------------------------




 

B.               Notwithstanding anything to the contrary in this Agreement,
provisions that by their nature and intent should survive expiration or
termination, including, but not limited to, those related to confidentiality,
liquidated damages. Software license restrictions, and risk of loss, shall so
survive.

10.          INDEMNIFICATION

A.             Each party (“Indemnitor”) shall indemnify and hold harmless the
other party, its owners, officers, directors, employees, agents, successors and
assigns (each an “Indemnitee”), against and from third party liabilities,
including reasonable attorneys’ fees, costs and expenses incident thereto, which
may be incurred by an Indemnitee solely by reason of any injuries or deaths of
persons, or the loss of, damage to, or destruction of property, including loss
of use thereof, arising out of or in connection with any act, failure to act,
error or omission of the Indemnitor, its officers, directors, employees, agents
or subcontractors in the performance or failure of performance of its
obligations under this Agreement.

B.               TDS and NAITAS shall indemnify and hold harmless the other
party, its owners, officers, directors, employees, agents, successors and
assigns, against and from any and all third party liabilities, including
reasonable attorneys’ fees, costs and expenses incident thereto, which may be
incurred solely as a result of the other party’s use of the Services, including,
without limitation, fraudulent bookings, unintended errors, or incorrect
information.

11.          DAMAGES

If one party fails to perform or observe its obligations pursuant to the
provisions of Article 7 or 13 hereof, then the other party shall be liable to
the non-performing party for all legal damages and equitable relief available
under the law, including, without limitation, injunctive relief, monetary
damages, attorneys’ fees and all costs incurred in enforcing such provisions.
Further, nothing contained in this Article 12 shall be deemed to limit the
indemnification obligations specified elsewhere in this Agreement.

12.          CONFIDENTIALITY

Neither party shall disclose the trade secrets and proprietary and confidential
information of the other party, including, but not limited to, the provisions of
this Agreement: provided, however, either party may share the terms of this
Agreement with its accountant and attorney strictly on a need-to-know basis.
Neither party shall use the name, logo or product names of the other in
brochures, proposals, contracts or other publicly disseminated materials without
first securing the other party’s written approval.

13.          GOVERNING LAW: JURISDICTION

This Agreement and any disputes arising under or in connection with this
Agreement shall be governed by the internal laws of the State of California,
without regard to its conflicts of laws principles. All actions brought by
NAITAS to enforce, arising out of or relating to this Agreement shall be brought
and tried in federal or state courts located within the County of Marin, State
of California, and the parties hereby consent to submit to the personal
jurisdiction of such courts and to venue therein.

14.          SALE AND ASSIGNMENT

Neither party shall not assign or transfer this Agreement, or any part thereof,
without the prior written consent of the other party, which consent shall not be
unreasonably withheld.

15.          GENERAL

A.             Neither party shall be deemed to be in default or liable for any
delays if and to the extent that performance is delayed or prevented by an event
of force majeure.

B.               The failure of either party to exercise or its waiver or
forbearance of any right or privilege under this Agreement shall not be
construed as a subsequent waiver or forbearance of any such term or condition by
such party.

4


--------------------------------------------------------------------------------




 

C.               Any notice permitted or required to be given hereunder shall be
sent by first class mail, postage prepaid, or by any more expedient written
means to the address of TDS as specified above; notices to NAITAS shall be sent
to: the address of NAITAS as specified above.

D.              If any provision of this Agreement is held invalid or otherwise
unenforceable, the enforceability of the remaining provisions will not be
impaired thereby.

E.                in the event of an action to enforce this Agreement or to seek
remedies for a breach of this agreement, the prevailing party shall be entitled
to receive from the other party reimbursement of its reasonable attorneys’ fees,
expenses and court costs.

16.          ENTIRE AGREEMENT

This Agreement, together with any attachments now or hereafter made, each of
which is, without further affirmation, added to and made a part hereof,
constitutes the entire agreement and understanding of the parties on the subject
matter hereof and, as of the Contract Effective Date, supercedes all prior
written and oral agreements between the parties, excluding amounts due eLong
which may have accrued under the Original Agreement. This Agreement may be
modified only by written agreement of the parties. In the event that the
provisions of an attachment conflict with any terms herein, then the provisions
of the attachment shall control.

By signing below, the parties acknowledge their acceptance of the terms and
conditions of this Agreement and its attachments.

Triton Distribution Systems, Inc.

NAITAS

One Harbor Drive, Suite 300

2F-Rm. 201 KIMVI Bldg., 1191 Marla Orosa St.,

Sausalito, CA 9465

Ermita Manila,

 

 

Signature:

 

 

Signature:

/s/ Robert Lim Joseph

Printed Name:  Gregory Lykiardopoulos

Printed Name:  ROBERT LIM JOSEPH

Title:  Chairman and CEO

Title:  Chairman of the Board

 

 

 

Signature:

/s/ Angel Bognot

 

Printed Name:  ANGEL BOGNOT

 

Title:  President

 

ATTACHMENT A

Proprietary TDS, Inc. Travel Agency Business Applications

·        ReservationExpert™

·        TourExpert™

·        CruiseLink™

·        IAR™

·        ItinClient™

·        Red Dragon Express™

·        International Pricing

·        CruiseExpert™

·        ResLink™

·        TourLink™

·        TicketClient™

·        AccountingClient™

·        Twist™

·        Private & Special Fares

5


--------------------------------------------------------------------------------